DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment / Allowable Subject Matter
Claims 2-15 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Claim 3:
The prior art of record neither anticipates nor renders obvious the combination set forth in the independent claim, and specifically does not disclose a binding machine comprising a pair of grips connected to a twisting shaft and curl guide; wherein a plurality of groove portions are attached to the grips in an axis line direction of the twisting shaft as recited by independent claim 3.

Claim 5:
The prior art of record neither anticipates nor renders obvious the combination set forth in the independent claim, and specifically does not disclose a binding machine comprising a pair of grips connected to a twisting shaft and curl guide; wherein the grips are provided to be rotatable with respect to the to each other and the positions of the grips can be changed in the axis line direction of the twisting shaft by rotation of the grips as recited by independent claim 5.

Claim 8:
The prior art of record neither anticipates nor renders obvious the combination set forth in the independent claim, and specifically does not disclose a binding machine comprising a pair of grips connected to a twisting shaft and curl guide; wherein the grips are provided on respective both sides of an axis line of the connection between the grips and the twisting shaft and positions of the grips can be changed in an axis line direction of the twisting shaft as recited by independent claim 8.

Claim 11:
The prior art of record neither anticipates nor renders obvious the combination set forth in the independent claim, and specifically does not disclose a binding machine comprising a pair of grips connected to a twisting shaft and curl guide; wherein the grips are configured such that heights of the grips can be individually changed in the axis line direction of the twisting shaft as recited by independent claim 11.

Relevant prior art
Relevant prior art attributed Basek (US 7,347,276 B2) discloses a binding machine comprising a connecting part for connecting a plurality of grips; a second body part including a curl guide having an opening and a twisting shaft, wherein the grips are provided on respective both sides of an axis line of the twisting shaft.  Basek fails to disclose or fairly suggest a plurality of groove portions to which the grips can be attached; and/or, the grips are provided to be rotatable with respect to each other and positions of the grips can be changed in the axis line direction of the twisting shaft by rotation of the grips; and/or, the grips are configured such that heights of one of the grips and an another of the grips in the axis line directions of the twisting shaft can be individually changed when the operator performs an operation with grasping the grips.
One of ordinary skill in the art would not be reasonably motivated, and absent impermissible hindsight, to modify the prior art of record to teach or fairly suggest a binding machine as recited by the affirmative structural limitations of applicant’s claimed invention.
For at least the foregoing reasons, the prior art of record neither anticipates nor renders obvious the combination set forth in the independent claims.

Conclusion
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lee A Holly whose telephone number is (571)270-7097. The examiner can normally be reached Monday - Friday 8:00 to 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571) 272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Lee A Holly/Primary Examiner, Art Unit 3726